CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Applicant should contact the examiner as soon as possible if the changes and/or additions be unacceptable to applicant. 
In the previous examiner’s amendment mailed January 13, 2021, the expression “and and” was incorrectly included in the amended wording of claim 1. Therefore, this corrected examiner’s amendment is provided to remove the redundant word “and” in the amended wording of claim 1.
 Claim 1 is amended as follows:

-- Claim 1. (Currently Amended) A support frame for a rail car for conveying bulk materials on a rail, said support frame comprising:
a first side drive plate having a first end and a second end;
a second side drive plate having a first end and a second end;
a first cross member connecting the first and second side drive plates at or near their respective first ends;
a second cross member connecting the first and second side drive plates at or near their respective second ends;
a third cross member connecting the first and second side drive plates, the third cross member being spaced a first distance from the first cross member;
a fourth cross member connecting the first and second side drive plates, the fourth cross member being spaced a second distance from the second cross member;
a coupling assembly for attachment to a subsequent rail car, said coupling assembly positioned at the first cross member and adapted for connecting the subsequent rail car thereto; 
one or more wheel mounting structures each mounted to one of the side drive plates; and
a wheel being supported mainly on one side to one of the one or more wheel mounting structures, and being unsupported on the other side of the wheel;
wherein at least one side drive plate includes a surface adapted for frictionally contacting one or more drive tires and accommodating forces associated therewith such that drive tire driven moment is imparted to the side drive plate. --

Claim 20 provided below remains the same as in the previous examiner’s amendment mailed January 13, 2021.

-- Claim 20.  (Currently Amended) A train, comprising front and rear rail cars, and or front and rear rail cars without one or more intermediate rail cars coupled therebetween, wherein said rail cars are rail cars according to claim 17. --

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617